Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-9, 11, 13-14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karr et al. (hereinafter Karr)(US 2014/00353732).
	Regarding claim 1, Karr teaches a method, performed by an electronic device, of obtaining location information, the method comprising:
	 receiving an initiation message transmitted from a first anchor device(item 1105 in Fig. 13); 
	receiving information about a first reply time of a second anchor device(105-a1) from the second anchor device, the information about the first reply time comprising information about a time interval between a time point at which the second anchor device receives the initiation message and a time point at which the second anchor device transmits a response message(transmit time 1305); 	
	receiving, from the first anchor device, information about a second reply time with respect to the second anchor device, the information about the second reply time comprising information about a time interval between a time point at which the first anchor device receives the response message and a time point at which the first anchor device transmits a final message(item 1310 and item 1320 in Fig. 13); and
	 based on information about a time point at which the electronic device receives at least one of the initiation message, the response message, or the final message, the information about the first reply time, and the information about the second reply time, obtaining information about a difference between a first distance between the first anchor device and the electronic device and a second distance between the second anchor device and the electronic device(P[0059], distance measured from the selected anchor (the RTT or trip time); arrival times; also items 1205 in Fig. 13).  
	Regarding claim 2, Karr teaches the method of claim 1, wherein the initiation message comprises a list including an address of at least one anchor device including the second anchor device(P[0114], anchor identifier in response to request).  
	Regarding claim 4, Karr teaches the method of claim 1, 52784-389 (SH-63452-US-SR) wherein the initiation message, the response message, and the final message are scheduled by a backend controller(P[0106], management module).  
	Regarding claim 8, Karr teaches the method of claim 1, wherein obtaining the information about the difference between the first distance and the second distance comprises: calculating a time difference of arrival (TDoA) between a time in which a message arrives at the electronic device from the first anchor device and a time in which a message arrives at the electronic device from the second anchor; and calculating the difference between the first distance and the second distance based on the TDoA, wherein the TDoA is calculated based on the first reply time of the second anchor device, a round-trip time of the first anchor device, a time interval between a time point at which the electronic device receives the initiation message and a time point at which the electronic device receives the response message, the second reply time of the first anchor device, and a time interval between the time point at which the electronic device receives the response message and a time point at which the electronic device receives the final message(Fig. 13; also P[0148-0149]).  
	Regarding claim 9, Karr teaches the method of claim 1, 53784-389 (SH-63452-US-SR) wherein obtaining the information about the difference between the first distance and the second distance comprises calculating the difference between the first distance and the second distance by performing compensation based on a clock of one of the electronic device, the first anchor device, and the second anchor device(P[0102], P[0085], inter-anchor distances and clock rates).  
	Regarding claim 11, Karr teaches  the method of claim 1, further comprising receiving location information of at least one of the first anchor device or the second anchor device(P[0152], tuning information includes location of the plurality of receivers; tuning information may be transmitted).  
Claims 13-14, 16, 20 are rejected for the same reason as set forth in claims 1-2, 4, 8 respectively.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karr et al. (hereinafter Karr)(US 2014/00353732) in view of Tancerrel et al. (hereinafter Tancerrel)(WO 2018/172721).
	Regarding claim 10, Karr teaches  all the particulars of the claim except the method, wherein the initiation message comprises a slot index used by the second anchor device to transmit the response message.  However, Tancerel teaches in an analogous art wherein the initiation message comprises a slot index used by the second anchor device to transmit the response message(Page 4, slot index allocated). Thereofre, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the initiation message comprises a slot index used by the second anchor device to transmit the response message in order to effectively estimate time interval.
Claim 15 is rejected for the same reason as set forth in claim 3.
	Claim(s) 5-7, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karr et al. (hereinafter Karr)(US 2014/00353732) in view of Nam et al. (hereinafter Nam)(WO 2009/0149198).
	Regarding claim 5, Karr teaches  all the particulars of the claim except the method, wherein the information about the first reply time is included in the response message and received from the second anchor device.  However, Nam teaches in an analogous art wherein the information about the first reply time is included in the response message and received from the second anchor device(Fig. 2B; also P[0057], reply time). Thereofre, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the information about the first reply time is included in the response message and received from the second anchor device in order to effectively estimate time interval.
	Regarding claim 6, Karr teaches  all the particulars of the claim except the method, wherein the information about the first reply time is included in the response message and received from the first anchor device.  However, Nam teaches in an analogous art wherein the information about the first reply time is included in the response message and received from the first anchor device(Fig. 2B; also P[0057], required time). Thereofre, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the information about the second reply time is included in the final message and received from the first anchor device in order to effectively estimate time interval.
	Regarding claim 7, Nam teaches the method of claim 6, wherein the final message further comprises a round-trip time of the first anchor device with respect to a third anchor device(Fig 2B, P[0057], round trip delay time).  
Claims 17-19 are rejected for the same reason as set forth in claims 5-7 respectively.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karr et al. (hereinafter Karr)(US 2014/00353732) in view of Bartov et al. (hereinafter Bartov)(WO 2017/196583).
	Regarding claim 10, Karr teaches  all the particulars of the claim except the method, wherein obtaining the information about the difference between the first distance and the second distance comprises calculating the difference between the first distance and the second distance by performing compensation based on a ratio between an interval of transmitting the initiation message via the first anchor device, the interval being measured by using a clock of the first anchor device, and an interval of receiving, via the second anchor device, the initiation message from the first anchor device, the interval being measured by using a clock of the second anchor device.  However, Bartov teaches in an analogous art calculating the difference between the first distance and the second distance by performing compensation based on a ratio between an interval of transmitting the initiation message via the first anchor device, the interval being measured by using a clock of the first anchor device, and an interval of receiving, via the second anchor device, the initiation message from the first anchor device, the interval being measured by using a clock of the second anchor device(P[0058], correction factor). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of have calculating the difference between the first distance and the second distance by performing compensation based on a ratio between an interval of transmitting the initiation message via the first anchor device, the interval being measured by using a clock of the first anchor device, and an interval of receiving, via the second anchor device, the initiation message from the first anchor device, the interval being measured by using a clock of the second anchor device for efficient synchronization.
	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karr et al. (hereinafter Karr)(US 2014/00353732) in view of Park et al. (hereinafter Park)(US 2008/0069008).
	Regarding claim 12, Karr teaches  all the particulars of the claim except the method, wherein at least one of the initiation message or the final message transmitted from the first anchor device comprises location information of the first anchor device, and wherein the response message transmitted from the second anchor device comprises location information of the second anchor device.  However, Park teaches in an analogous artwherein at least one of the initiation message or the final message transmitted from the first anchor device comprises location information of the first anchor device, and wherein the response message transmitted from the second anchor device comprises location information of the second anchor device (claim 10, request and response messages from the transmitting nodes include node’s own location). Thereofre, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein at least one of the initiation message or the final message transmitted from the first anchor device comprises location information of the first anchor device, and wherein the response message transmitted from the second anchor device comprises location information of the second anchor device in order to extend the concept for adaptive networks.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647